Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “ball pin lock” (Claims 3, 4, 191) does not appear in the specification. (Cotter pin is shown in Fig 2.  Is it referring to this?  It’s not clear what type of pin is claimed.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “ball lock pin” in claim 2, 19 is used by the claim to mean “cotter pin,” while the accepted meaning is a pin with a locking ball (it is not a term of art). The term is indefinite because the specification does not clearly redefine the term.  (The term does not appear in the spec and it is unclear what are the properties of this pin.  The drawings show a cotter pin..is that what was intended to be claimed?)

Claim 16 recites the limitation "the carrier".  There is insufficient antecedent basis for this limitation in the claim. (This naming convention isn’t previously introduced.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 11, 18, 20 are rejected under 35 U.S.C. 102a2 as being anticipated by Spauliding (US 7294029 B1).
Regarding Claim 1 Spaulding discloses a propulsion device for a marine vessel, the propulsion device comprising: a base configured to be coupled to the marine vessel; a propulsor pivotally coupled to the base and pivotable into and between a deployed position and a stowed position, wherein the propulsor is configured to propel the marine vessel in water when in the deployed position; and a lock device having a rigid member (Element 75, 80), the lock device being selectively engageable such that the rigid member prevents the propulsor from pivoting away from the stowed position.

Regarding Claim 2 Spaulding discloses the propulsion device according to claim 1, wherein the lock device includes a bracket coupled to the base and extending downwardly therefrom, wherein the bracket has first and second sides, the first side defining an opening therein (Element 80), and wherein the rigid member (Element 75) is receivable through the opening defined in the first side to prevent the propulsor from pivoting away from the stowed position. (Fig. 3.)

Regarding Claim 8 Spaulding discloses the propulsion device according to claim 1, wherein the rigid member is pivotally coupled to the base. (See Fig. 2, Fig. 9.)

Regarding Claim 11 Spaulding discloses propulsion device according to claim 8, wherein the rigid member when engaged engages with the propulsor. (The propulsion is necessarily engaged via the arm.)

Claims 18 and 20 contain a method of using the apparatus suggested by the apparatus arrangement in Claims 1 and 8 and is rejected on the same grounds.

Claims 1, 7 are rejected under 35 U.S.C. 102a2 as being anticipated by Houle (US 20180057130 A1).
Regarding Claim 1 Houle discloses  propulsion device for a marine vessel, the propulsion device comprising: a base configured to be coupled to the marine vessel; a propulsor pivotally coupled to the base and pivotable into and between a deployed position and a stowed position, wherein the propulsor is configured to propel the marine vessel in water when in the deployed position; and a lock device having a rigid member, the lock device being selectively engageable such that the rigid member prevents the propulsor from pivoting away from the stowed position. (Paragraph 45)

Regarding Claim 7 Houle discloses the propulsion device according to claim 3, wherein the openings defined in the first and second sides of the bracket are lower openings, wherein the first and second sides of the bracket each further define an upper opening therethrough that is positioned above the lower openings, respectively, and wherein the ball lock pin is received through the upper openings the propulsor is unrestricted by the ball lock pin in pivoting away from the stowed position. (The configuration is at least capable of providing this force when it retracts into the base.)

Claims 1, 17 are rejected under 35 U.S.C. 102a2 as being anticipated by Bernloehr (US 20100032545 A1).
Regarding Claim 1 Bernloegr discloses a propulsion device for a marine vessel, the propulsion device comprising: a base configured to be coupled to the marine vessel; a propulsor pivotally coupled to the base and pivotable into and between a deployed position and a stowed position, wherein the propulsor is configured to propel the marine vessel in water when in the deployed position; and a lock device having a rigid member, the lock device being selectively engageable such that the rigid member prevents the propulsor from pivoting away from the stowed position. (At least Element 30a, 30b)

Regarding Claim 17 Bernloegr discloses propulsion device according to claim 1, further comprising a detent (Element 30a, 3b) engageable in first and second positions that retain the locking device in fully engaged and fully disengaged positions, respectively. (Paragraph 56)




Allowable Subject Matter
Claims 5, 6, 9, 10, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3. 4, 16, 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        30 Sept 2022